DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application is in condition for allowance except for the following formal matters:

Drawings

Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification

The abstract of the disclosure is objected to because it is not a concise statement of the technical disclosure of the patent.  Correction is required.  See MPEP § 608.01(b.

Claim Objections

Claims 1-14 are objected to because of the following informalities:  the elements or limitations “the supply bobbin” (claim 1, line 15),  “the lower portion” (claim 10, lines 2 and 3), and “the cartridge” (claim 11, lines 16 and 17), “the pinch roller” (claim 12, line 2) and “the printer” (claim 12, line 3 and claim 13, line 1) lack proper antecedent basis.   Additionally, claim 5 constitutes a double recitation of “a feeding bobbin” (line 3) recited in claim 1. The element or limitation “a lower portion” (claim 10, line 2) is inferentially recited, and it is unclear “a lower portion” of which element that is recited.
 Appropriate correction is required. 

REASONS FOR ALLOWANCE
The primary reason for allowance claim 1 is that the prior art of record does not teach a printer having a pick-up roller, a capstan roller, a platen roller, a printing medium lift and a cartridge, wherein the cartridge comprises: a cartridge housing, which includes a printing medium receiving groove, a feeding bobbin on which a ribbon is wound, a take-up bobbin for winding up the ribbon, a first opening accommodated between the feeding bobbin and the take-up bobbin for guiding the printing medium to sequentially feed from a top stacked printing medium to pass between the supply bobbin and the take-up bobbin therethrough and a cam unit configured to install at a lower portion of the printer to pass the printing medium through the first opening by loading the printing medium lift and the pick-up roller if the cartridge is loaded, and to print the printing medium by loading the platen roller.  

The primary reason for allowance claim 11 is that the prior art of record does not teach a thermal printer having a pick-up roller, a capstan roller, a platen roller, a printing medium lift 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Funaki et al., Lee, Nagata et al. and Siverbrook disclose art in a thermal printer having a pick-up roller, a capstan roller, a platen roller, a printing medium lift and an integrated cartridge for printing on a medium.  
	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
	A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS ACTION IS SET TO EXPIRE 2 MONTHS FROM THE DATE OF THIS LETTER.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anthony H Nguyen/
Primary Examiner, Art Unit 2853